Case 2:19-cv-13642-SFC-DRG ECF No. 1-12, PagelD.49 Filed 12/11/19 Page 1 of 2

EXHIBIT K
Case 2:19-cv- -
19-cv-13642-SFC-DRG ECF No. 1-12, PagelD.50 Filed 12/11/19 Page 2 of 2

 

Dec TY OMAR

           

 
  

ol.

prt rctirine yn

-sjenescoesae 261 90721
S>>>>>>v00>222>222222N Eis avno>>yaTanisyen>’

 

 

sve i ee iti ape tule

LS yovd gas.
ee og S00 iy / suaWOsiOpYa,
720 ant

             
    

pny ior Ke uigjoipedxe ep wyond/ oo) 9p 9p ayeq /anasi Jo aed

NvG YO
eu op Nery / Wie in'aaet
Bir
ojuoiuujoeu 9p ios, / ‘pouirss|eu ap ayeq /uaa IO OED

Vola) 40 Salvs ga.LiINn
papieuoyoun / OUNBUONIEN p

  

oquayuijjoeu an er jsouns

 

“gxeg f Weal og

    

.WMIaMHS-
fon These

   
           

  

Gear ant te

asda n 6 i
ay

   

na

= sg Aegina Ao

 

  

‘gyn bly

wow aaftad asta v ucsof 01 daptio 4
sons pon 9qt/0

re teas!

TAH

  

-?1-
